In an action, inter alia, to enforce a restrictive covenant and to determine the plaintiffs’ claim to certain property by adverse possession, the plaintiffs appeal from (1) an order of the Supreme Court, Suffolk County (Underwood, J.), dated October 3, 1996, which dismissed their second cause of action sounding in adverse possession, and (2) an order of the same court dated October 15, 1996, which denied their motion for a preliminary injunction.
Ordered that the order dated October 3, 1996, is affirmed; and it is further,
Ordered that the order dated October 15, 1996, is reversed, on the law, and the plaintiffs’ motion for a preliminary injunction is granted, and it is further,
*680Ordered that the plaintiffs are awarded one bill of costs.
The plaintiffs have successfully demonstrated their entitlement to a preliminary injunction (cf., Schlichting v K’Hal Adas Kashau, 195 AD2d 551). The plaintiffs have established a likelihood of success on the merits with respect to their claim that a restrictive covenant required the defendants to preserve the natural characteristics of the so-called woodland buffer zone bordering the parties’ properties. Moreover, the plaintiffs have further demonstrated that the equities favor them and that irreparable harm would result absent the issuance of a preliminary injunction (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Fulop v Sea Gate Assn., 214 AD2d 536; Melvin v Union Coll., 195 AD2d 447; Jurlique, Inc. v Austral Biolab Pty., 187 AD2d 637).
The Supreme Court properly dismissed the plaintiffs’ cause of action sounding in adverse possession (see, Litwin v Town of Huntington, 208 AD2d 905; Esposito v Stackler, 160 AD2d 1154). Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.